Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant's response filed under 37 C.F.R. § 1.111 in response to a Non-Final Office Action. Claims 1, 21-22, and 30 amended; No claims added; claims 7 and 9 canceled. Claims 1-6, 8, and 10-30 are subject to examination.
Acknowledgement is made to the Applicant’s amendment to claim 30 to obviate the previous objection. The previous objection to claim 30 is hereby withdrawn

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of the new grounds of rejection.

Allowable Subject Matter
Claim 29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-5, 8, 10-15, 17-22, 24-28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (Ko hereafter) (US 20150078279 A1) in view of Nam et al. (Nam hereafter) (US 20170208568 A1) and in further view of LI et al. (LI hereafter) (US 20190173547 A1).

Regarding claim 1, Ko teaches, A method of wireless communication at a first user equipment (UE) comprising: 
receiving a first data transmission directly from a second UE in a first transmission time interval (TTI) (Ko; FIG. 42 … constitution diagrams of subframes illustrating examples of types of D2D-PUSCH resource allocation for D2D communication, Par. 0675); 
receiving a first reference signal (Ko; element “D2D-CSI RS” Fig. 42; An additional RS necessary for D2D-CSI estimation may be transmitted within a D2D-PUSCH resource range in an OFDM (SC-FDMA) symbol section in which a DM RS is transmitted, Par. 0702) directly from the second UE in the first TTI (Ko; the receiving D2D UE may estimate the CSI on the allocated D2D resources by measuring a DM RS or an SRS of the transmitting D2D UE, Par. 0626; the DM RS port can serve as a D2D-CSI RS port, Par. 0704 [Note that as shown in Fig. 42, RS is PUSCH]); 
transmitting feedback to the second UE based on the first reference signal (Ko; The CSI on the allocated D2D resources may be periodically reported to the transmitting D2D UE, Par. 0626); and 
receiving a second data transmission from the second UE in the second TTI or a subsequent TTI (Ko; In the method in which a transmitting UE performs power control … Here, P.sub.0.sub.--.sub.D2D-PUCCH is set by a base station or a D2D-PUCCH receiving UE, Par. 0316 - 0317), the second data transmission having one or more transmission parameters adapted based on the feedback transmitted to the second UE (Ko; The CSI on the allocated D2D resources may be periodically reported to the transmitting D2D UE, and the transmitting D2D UE performs link adaptation (selection of an MCS and power control) with reference to the reported CSI, Par. 0626).  
	Although Ko teaches D2D-CSI RS and CSI for D2D communication, Ko fails to explicitly teach,
feedback in at least one of the first TTI or a second TTI consecutively following the first TTI.
However, in the same field of endeavor, Nam teaches,
feedback in at least one of the first TTI (Nam; a self-contained frame 960 … CSI-RS & DL data 980 transmission … CQI 990 reporting, Par. 0132; CSI (i.e., CQI, Par. 0109) or a second TTI consecutively following the first TTI.
Ko to include the use of a self-contained frame as taught by Nam in order to reduce overhead by having less number of UL/DL switching (Nam; Par. 0127).
  	Although Nam teaches self-contained frame between enb and UE, but in the  same field of endeavor, LI teaches in Par. 0102, “Operation and/or communication and/or exchange of signals without involvement of layers above a base station and/or without utilizing a predefined cell structure provided by a base station or eNB, may be considered to be D2D communication or operation, in particular, if it utilises the radio resources”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ko-Nam to include the use of radio resources as taught by LI in order to perform D2D communication for cellular operation (LI; Par. 0102).

Regarding claim 21, Ko teaches, An apparatus for wireless communication at a first user equipment (UE) comprising: 
a memory (Ko; D2D … receiving UEs, Par. 0193); and 
at least one processor coupled to the memory (Ko; D2D … receiving UEs, Par. 0193) and configured to: 
receive a first data transmission directly from a second UE in a first transmission time interval  (TTI) (Ko; FIG. 42 … constitution diagrams of subframes illustrating examples of types of D2D-PUSCH resource allocation for D2D communication, Par. 0675); 
receive, at the first UE, a first reference signal (Ko; element “D2D-CSI RS” Fig. 42; An additional RS necessary for D2D-CSI estimation may be transmitted within a D2D-PUSCH resource range in an OFDM (SC-FDMA) symbol section in which a DM RS is transmitted, Par. 0702) directly from the second UE in the first TTI (Ko; the receiving D2D UE may estimate the CSI on the allocated D2D resources by measuring a DM RS or an SRS of the transmitting D2D UE, Par. 0626; the DM RS port can serve as a D2D-CSI RS port, Par. 0704); 
transmit a feedback to the second UE based on the first reference signal (Ko; The CSI on the allocated D2D resources may be periodically reported to the transmitting D2D UE, Par. 0626); and 
receive a second data transmission from the second UE in the second TTI or a subsequent TTI (Ko; In the method in which a transmitting UE performs power control … Here, P.sub.0.sub.--.sub.D2D-PUCCH is set by a base station or a D2D-PUCCH receiving UE, Par. 0316 - 0317), the second data transmission having one or more transmission parameters adapted based on the feedback transmitted to the second UE (Ko; The CSI on the allocated D2D resources may be periodically reported to the transmitting D2D UE, and the transmitting D2D UE performs link adaptation (selection of an MCS and power control) with reference to the reported CSI, Par. 0626).  
	Although Ko teaches D2D-CSI RS and CSI for D2D communication, Ko fails to explicitly teach,
in at least one of the first TTI or a second TTI consecutively following the first TTI.
However, in the same field of endeavor, Nam teaches,
feedback in at least one of the first TTI (Nam; a self-contained frame 960 … CSI-RS & DL data 980 transmission … CQI 990 reporting, Par. 0132; CSI (i.e., CQI, Par. 0109) or a second TTI consecutively following the first TTI.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ko to include the use of a self-contained frame as taught by Nam in order to reduce overhead by having less number of UL/DL switching (Nam; Par. 0127).
  	Although Nam teaches self-contained frame between enb and UE, but in the  same field of endeavor, LI teaches in Par. 0102, “Operation and/or communication and/or exchange of signals without involvement of layers above a base station and/or without utilizing a predefined cell structure provided by a base station or eNB, may be considered to be D2D communication or operation, in particular, if it utilises the radio resources”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ko-Nam to include the use of radio resources as taught by LI in order to perform D2D communication for cellular operation (LI; Par. 0102).

Regarding claim 22, Ko teaches, A method of wireless communication at a first user equipment (UE) (Ko; FIG. 6 is a conceptual diagram illustrating allocation of Tx and Rx resources for D2D communication, Par. 0196) comprising: 
transmitting a first data transmission directly to a second UE in a first transmission time interval (TTI) (Ko; FIG. 42 … constitution diagrams of subframes illustrating examples of types of D2D-PUSCH resource allocation for D2D communication, Par. 0675); 
transmitting a first reference signal (Ko; element “D2D-CSI RS” Fig. 42; An additional RS necessary for D2D-CSI estimation may be transmitted within a D2D-PUSCH resource range in an OFDM (SC-FDMA) symbol section in which a DM RS is transmitted, Par. 0702) directly to the second UE in the first TTI (Ko; the receiving D2D UE may estimate the CSI on the allocated D2D resources by measuring a DM RS or an SRS of the transmitting D2D UE, Par. 0626; the DM RS port can serve as a D2D-CSI RS port, Par. 0704); 
receiving a feedback from the second UE based on the first reference signal (Ko; The CSI on the allocated D2D resources may be periodically reported to the transmitting D2D UE, Par. 0626); 
adapting one or more transmission parameters based on the feedback received from the second UE (Ko; The CSI on the allocated D2D resources may be periodically reported to the transmitting D2D UE, and the transmitting D2D UE performs link adaptation (selection of an MCS and power control) with reference to the reported CSI, Par. 0626); and 
(Ko; In the method in which a transmitting UE performs power control … Here, P.sub.0.sub.--.sub.D2D-PUCCH is set by … a D2D-PUCCH receiving UE, Par. 0316 - 0317), the second data transmission having the one or more transmission parameters adapted based on the feedback received from the second UE (Ko; The CSI on the allocated D2D resources may be periodically reported to the transmitting D2D UE, and the transmitting D2D UE performs link adaptation (selection of an MCS and power control) with reference to the reported CSI, Par. 0626). 
Although Ko teaches D2D-CSI RS and CSI for D2D communication, Ko fails to explicitly teach,
feedback in at least one of the first TTI or a second TTI consecutively following the first TTI.
However, in the same field of endeavor, Nam teaches,
feedback in at least one of the first TTI (Nam; a self-contained frame 960 … CSI-RS & DL data 980 transmission … CQI 990 reporting, Par. 0132; CSI (i.e., CQI, Par. 0109) or a second TTI consecutively following the first TTI.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ko to include the use of a self-contained frame as taught by Nam in order to reduce overhead by having less number of UL/DL switching (Nam; Par. 0127).
  	Although Nam teaches self-contained frame between enb and UE, but in the  same field of endeavor, LI teaches in Par. 0102, “Operation and/or communication and/or exchange of signals without involvement of layers above a base station and/or without utilizing a predefined cell structure provided by a base station or eNB, may be considered to be D2D communication or operation, in particular, if it utilises the radio resources”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ko-Nam to include the use of radio resources as taught by LI in order to perform D2D communication for cellular operation (LI; Par. 0102).

Regarding claim 30, Ko teaches, An apparatus for wireless communication at a first user equipment (UE) (Ko; FIG. 6 is a conceptual diagram illustrating allocation of Tx and Rx resources for D2D communication, Par. 0196) comprising: 
a memory (Ko; D2D transmitting … UEs, Par. 0193); and 
at least one processor coupled to the memory (Ko; D2D transmitting … UEs, Par. 0193) and configured to:
transmitting a first data transmission directly to a second UE in a first transmission time interval (TTI) (Ko; FIG. 42 … constitution diagrams of subframes illustrating examples of types of D2D-PUSCH resource allocation for D2D communication, Par. 0675); 
transmitting a first reference signal (Ko; element “D2D-CSI RS” Fig. 42; An additional RS necessary for D2D-CSI estimation may be transmitted within a D2D-PUSCH resource range in an OFDM (SC-FDMA) symbol section in which a DM RS is transmitted, Par. 0702) directly to the second UE in the first TTI (Ko; the receiving D2D UE may estimate the CSI on the allocated D2D resources by measuring a DM RS or an SRS of the transmitting D2D UE, Par. 0626; the DM RS port can serve as a D2D-CSI RS port, Par. 0704); 
receiving a feedback from the second UE based on the first reference signal (Ko; The CSI on the allocated D2D resources may be periodically reported to the transmitting D2D UE, Par. 0626); 
adapting one or more transmission parameters based on the feedback received from the second UE (Ko; The CSI on the allocated D2D resources may be periodically reported to the transmitting D2D UE, and the transmitting D2D UE performs link adaptation (selection of an MCS and power control) with reference to the reported CSI, Par. 0626); and 
transmitting a second data transmission to the second UE in the second TTI or a subsequent TTI (Ko; In the method in which a transmitting UE performs power control … Here, P.sub.0.sub.--.sub.D2D-PUCCH is set by … a D2D-PUCCH receiving UE, Par. 0316 - 0317), the second data transmission having the one or more transmission parameters adapted based on the feedback received from the second UE (Ko; The CSI on the allocated D2D resources may be periodically reported to the transmitting D2D UE, and the transmitting D2D UE performs link adaptation (selection of an MCS and power control) with reference to the reported CSI, Par. 0626). 
Although Ko teaches D2D-CSI RS and CSI for D2D communication, Ko fails to explicitly teach,
in at least one of the first TTI or a second TTI consecutively following the first TTI.
However, in the same field of endeavor, Nam teaches,
feedback in at least one of the first TTI (Nam; a self-contained frame 960 … CSI-RS & DL data 980 transmission … CQI 990 reporting, Par. 0132; CSI (i.e., CQI, Par. 0109) or a second TTI consecutively following the first TTI.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ko to include the use of a self-contained frame as taught by Nam in order to reduce overhead by having less number of UL/DL switching (Nam; Par. 0127).
  	Although Nam teaches self-contained frame between enb and UE, but in the  same field of endeavor, LI teaches in Par. 0102, “Operation and/or communication and/or exchange of signals without involvement of layers above a base station and/or without utilizing a predefined cell structure provided by a base station or eNB, may be considered to be D2D communication or operation, in particular, if it utilises the radio resources”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ko-Nam to include the use of radio resources as taught by LI in order to perform D2D communication for cellular operation (LI; Par. 0102).

Regarding claim 2 and claim 25, Ko-Nam-LI teaches, The method of claim 1 and The method of claim 22 respectively, wherein the first reference signal comprises a channel (Ko; An additional RS necessary for D2D-CSI estimation may be transmitted within a D2D-PUSCH resource range in an OFDM (SC-FDMA) symbol section in which a DM RS is transmitted, Par. 0702; One CSI RS port for D2D-CSI estimation should be transmitted per transmitting antenna, Par. 0710).  

Regarding claim 3, Ko-Nam-LI teaches, The method of claim 2, further comprising: 
receiving a second reference signal in the first TTI (DM RS), the second reference signal for decoding data in the first TTI (Ko; All DM RS ports for demodulation should be transmitted in a first slot and a second slot of a subframe, Par. 0709), wherein the CSI-RS is multiplexed with the second reference signal (Ko; In the case of multi-antenna port Tx, when a DM RS port and a CSI RS port are multiplexed in the same OFDM (SC-FDMA) symbol, Par. 0713).  

Regarding claim 4, Ko-Nam-LI teaches, The method of claim 2, further comprising: 
receiving a second reference signal in the first TTI (DM RS), the second reference signal for decoding data in the first TTI (Ko; All DM RS ports for demodulation should be transmitted in a first slot and a second slot of a subframe, Par. 0709), and wherein the CSI-RS is received in a separate symbol than the second reference signal (Ko; In the case of multi-antenna port Tx, when a DM RS port and a CSI RS port are multiplexed in the same OFDM (SC-FDMA) symbol, there may be problems … However, it is preferable for a UE in the power-limited state to use an SRS port as a CSI RS port, Par. 0713).  

Regarding claim 5, Ko-Nam-LI teaches, The method of claim 2, wherein the CSI-RS is received in a symbol of the first TTI (Ko; The DM RS is transmitted in a fourth OFDM (SC-FDMA) symbol section of each slot, Par. 0679; In the case of multi-antenna port Tx, when a DM RS port and a CSI RS port are multiplexed in the same OFDM (SC-FDMA) symbol, Par. 0713).  

Regarding claim 8, Ko-Nam-LI teaches, The method of claim 1, wherein the feedback is transmitted after an acknowledgment or Negative acknowledgment (ACK/N ACK) (Ko; A D2D-CSI report is positioned in a D2D HARQ ACK Tx subframe if possible, Par. 0374; When D2D-RI information is transmitted, the RI information occupies resources positioned around resources to which D2D-HARQ ACK information is mapped, Par. 0424; The CSI report includes the following: RI, Par. 0646 – 0647 [Note that in Fig. 14 RI is after ACK/NACK resource]).  
  	
Regarding claim 10, Ko-Nam-LI teaches, The method of claim 1, wherein the feedback is transmitted prior to an acknowledgment or negative acknowledgment (ACK/NACK) (Ko; A D2D-CSI report is positioned in a D2D HARQ ACK Tx subframe if possible, Par. 0374; When D2D-RI information is transmitted, the RI information occupies resources positioned around resources to which D2D-HARQ ACK information is mapped, Par. 0424; The CSI report includes the following: RI, Par. 0646 – 0647[Note that in Fig. 14 RI is before ACK/NACK resource]).  

Regarding claim 11, Ko-Nam-LI teaches, The method of claim 1, further comprising receiving a second reference signal from the second UE in the second TTI (Ko; A receiving UE demodulates data using a DM RS transmitted together with a D2D-PUSCH. As a port for Tx of the DM RS used in the data demodulation, one DM RS port is used per Tx layer, and the same precoding is applied to a Tx layer and the corresponding DM RS port, Par. 0681 & Nam; element 660 Fig. 6; the second type of self-contained frames 660 in a similar frequency to the first type of self-contained frames 610, Par. 0121 [Note that 660 is consecutive to 610 when same frequency]), wherein the second reference signal comprises rank or precoding adapted based on the feedback (Ko; Receiving UE B acquires CSI on the A-to-B D2D link from an RS transmitted by transmitting UE A, determines precoding, an MCS, power control, etc., on the basis of the acquired CSI, includes the determined precoding, MCS, power control, etc., in a grant transmitted to UE A, and requests UE A to use the determined precoding, MCS, power control, etc., for Tx, Par. 0214).  
The rational and motivation for adding this teaching of Nam is the same as for Claim 1.

Regarding claim 12, Ko-Nam-LI teaches, The method of claim 11,
wherein the first reference signal does not comprise precoding (LI; Generally, different kinds of reference signaling may be considered, e.g. two kinds of CSI-RS (Channel State Information-Reference Signaling) in the context of LTE or similar technologies. One is non-precoded CSI-RS, Par. 0031; exchange of signals without involvement of layers above a base station … may be considered to be D2D communication or operation, in particular, if it utilises the radio resources, Par. 0102). 
The rational and motivation for adding this teaching of LI is the same as for Claim 1.

Regarding claim 13, Ko-Nam-LI teaches,  The method of claim 11, 
wherein the first reference signal comprises a cyclical precoding mechanism or a semi-static precoding known to the first UE (LI; Generally, different kinds of reference signaling may be considered, e.g. two kinds of CSI-RS (Channel State Information-Reference Signaling) in the context of LTE or similar technologies … one is precoded CSI-RS, Par. 0031; the RS/CSI-RS or pattern configuration may be semi-static configure … multiple pattern or RS/CSI-RS configurations may be signaled, Par. 0082 - 0083; exchange of signals without involvement of layers above a base station … may be considered to be D2D communication or operation, in particular, if it utilises the radio resources, Par. 0102). 
The rational and motivation for adding this teaching of LI is the same as for Claim 1.

Regarding claim 14, Ko-Nam-LI teaches, The method of claim 1, further comprising: 
receiving a first control signal (grant) indicating at least one of a target UE identification, a reference signal pattern, a transparent mode (TM), a rank indicator (layers), a layer mapping or a precoding type, wherein the first control signal is received in the first TTI (Ko; in the case of adaptive Tx, a UE transmitting data transmits grant or assignment information together with the data, Par. 0205; the grant information may include at least some of the number of transmission (Tx) layers of the D2D link, Par. 0014).  

Regarding claim 15, Ko-Nam-LI teaches,  The method of claim 14, further comprising: 
receiving a second control signal (grant) indicating an adjustment to the one or more transmission parameters for the second data transmission, wherein the one or more transmission parameters adapted comprises one or more of a precoding matrix indicator (PMI), a rank indicator (RI), a modulation and coding scheme (MCS), a channel quality indicator (CQI), a number of layers, a number of ports, or a coding rate (Ko; Receiving UE B acquires CSI on the A-to-B D2D link from an RS transmitted by transmitting UE A, and reports the CSI to the transmitting UE. Transmitting UE A determines precoding, an MCS, power control, etc., and includes the determined precoding, MCS, power control, etc. in a grant transmitted to UE B, Par. 0216).  

Regarding claim 17, Ko-Nam-LI teaches, The method of claim 1,
wherein the second data transmission comprises an adjusted precoding parameter (Ko; Receiving UE B acquires CSI on the A-to-B D2D link from an RS transmitted by transmitting UE A, and reports the CSI to the transmitting UE. Transmitting UE A determines precoding, an MCS, power control, etc., and includes the determined precoding, MCS, power control, etc. in a grant transmitted to UE B, Par. 0216), wherein the second data transmission comprises a same rank as the first data transmission in the first TTI (Ko; A part (an MCS and the number of Tx layers) of grant information may be applied at the next data Tx time point and thereafter, Par. 0395 [Note that number of Tx layer is the rank]).  
 	
Regarding claim 18, Ko-Nam-LI teaches, The method of claim 17, wherein the second TTI is transmitted without a control signal (Ko; An Rx and feedback procedure for a case in which a grant may or may not be transmitted, Par. 0472; when initial Tx resources are allocated by SPS, and initial Tx and retransmission are configured in advance to follow, Par. 0476 & Nam; element 660 Fig. 6; the second type of self-contained frames 660 in a similar frequency to the first type of self-contained frames 610, Par. 0121 [Note that 660 is consecutive to 610 when same frequency]).  
The rational and motivation for adding this teaching of Nam is the same as for Claim 1.

Regarding claim 19, Ko-Nam-LI teaches, The method of claim 1, wherein a feedback channel on which the feedback is transmitted is power controlled based on at least one of a received reference signal received power (RSRP) (Ko; First, when only a D2D-PUSCH is transmitted, a D2D-PUSCH Tx power P.sub.D2D-PUCCH,c(i) in subframe i of serving cell c of the UE may be determined using Equation 10 below … PL.sub.D2D,c is an estimated path loss of a D2D link, which is obtained by the UE through measurement of an RS of a counterpart UE, Par. 0286-0288; A UE may be configured to measure a reference signal received power (RSRP), Par. 0106), a Received Signal Strength Indicator (RSSI) or a channel Signal-to-Noise Ratio (SNR) .  

Regarding claim 20, Ko-Nam-LI teaches, The method of claim 1.
	wherein the feedback comprises a prediction of a channel estimate for the second TTI (Ko; Receiving UE B acquires CSI on the A-to-B D2D link from an RS transmitted by transmitting UE A, determines precoding, an MCS, power control, etc., on the basis of the acquired CSI, includes the determined precoding, MCS, power control, etc., in a grant transmitted to UE A, and requests UE A to use the determined precoding, MCS, power control, etc., for Tx, Par. 0214 [Note that these parameters are based on prediction that future channel condition will be same as current channel condition] & Nam; element 660 Fig. 6; the second type of self-contained frames 660 in a similar frequency to the first type of self-contained frames 610, Par. 0121 [Note that 660 is consecutive to 610 when same frequency]).  
 
Regarding claim 24, Ko-Nam-LI teaches, The method of claim 22, further comprising transmitting a second reference signal to the second UE in the second TTI (Ko; A receiving UE demodulates data using a DM RS transmitted together with a D2D-PUSCH. As a port for Tx of the DM RS used in the data demodulation, one DM RS port is used per Tx layer, and the same precoding is applied to a Tx layer and the corresponding DM RS port, Par. 0681 & Nam; element 660 Fig. 6; the second type of self-contained frames 660 in a similar frequency to the first type of self-contained frames 610, Par. 0121 [Note that 660 is consecutive to 610 when same frequency]), wherein the second reference signal comprises precoding adapted based on the feedback (Ko; Receiving UE B acquires CSI on the A-to-B D2D link from an RS transmitted by transmitting UE A, determines precoding, an MCS, power control, etc., on the basis of the acquired CSI, includes the determined precoding, MCS, power control, etc., in a grant transmitted to UE A, and requests UE A to use the determined precoding, MCS, power control, etc., for Tx, Par. 0214).  
The rational and motivation for adding this teaching of Nam is the same as for Claim 1.

Regarding claim 26, Ko-Nam-LI teaches, The method of claim 25, further comprising: 
transmitting a second reference signal in the first TTI (DM RS), the second reference signal for decoding data in the first TTI (Ko; All DM RS ports for demodulation should be transmitted in a first slot and a second slot of a subframe, Par. 0709), wherein the CSI-RS is multiplexed with the second reference signal (Ko; In the case of multi-antenna port Tx, when a DM RS port and a CSI RS port are multiplexed in the same OFDM (SC-FDMA) symbol, Par. 0713).  

 Regarding claim 27, Ko-Nam-LI teaches, The method of claim 25, further comprising: 
transmitting a second reference signal in the first TTI (DM RS), the second reference signal for decoding data in the first TTI (Ko; All DM RS ports for demodulation should be transmitted in a first slot and a second slot of a subframe, Par. 0709), and wherein the CSI-RS is transmitted in a separate symbol than the second reference signal (Ko; In the case of multi-antenna port Tx, when a DM RS port and a CSI RS port are multiplexed in the same OFDM (SC-FDMA) symbol, there may be problems … However, it is preferable for a UE in the power-limited state to use an SRS port as a CSI RS port, Par. 0713).
  
Regarding claim 28, Ko-Nam-LI teaches, The method of claim 22, further comprising: 
transmitting a first control signal indicating at least one of a target UE identification, a reference signal pattern, a transparent mode (TM), a rank indicator (layers), a layer mapping and a precoding type, wherein the first control signal is received in the first TTI (Ko; in the case of adaptive Tx, a UE transmitting data transmits grant or assignment information together with the data, Par. 0205; the grant information may include at least some of the number of transmission (Tx) layers of the D2D link, Par. 0014); transmitting a second control signal indicating an adjustment to the one or more transmission parameters for the second data transmission, wherein the one or more transmission parameters adapted based on the feedback comprises one or more of a precoding matrix indicator (PMI), a rank indicator (RI), a modulation and coding scheme (MCS), a channel quality indicator (CQI), a number of layers, a number of ports, or a coding rate (Ko; Receiving UE B acquires CSI on the A-to-B D2D link from an RS transmitted by transmitting UE A, and reports the CSI to the transmitting UE. Transmitting UE A determines precoding, an MCS, power control, etc., and includes the determined precoding, MCS, power control, etc. in a grant transmitted to UE B, Par. 0216).


Claim 6 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko-Nam-LI in further view of LEE (LEE hereafter) (US 20200107351 A1).
  
Regarding claim 6 and claim 23, Ko-Nam-LI teaches, The method of claim 1 and The method of claim 22 respectively.
	Ko-Nam-LI fails to explicitly teach,
wherein the first UE and the second UE communicate using vehicle-to-everything (V2X) communication or vehicle-to-vehicle (V2V) communication.  
However, in the same field of endeavor, LEE teaches,
wherein the first UE and the second UE communicate using vehicle-to-everything (V2X) communication or vehicle-to-vehicle (V2V) communication (LEE; FIG. 6 illustrates UEs performing V2X … communication, Par. 0065).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ko-Nam-LI to include the use of a V2X communication method as taught by LEE in order to perform communication between a vehicle and a device carried by an individual (e.g., handheld terminal carried by a pedestrian, cyclist, driver or passenger (LEE; Par. 0005).


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko-Nam-LI in further view of CHAE et al. (CHAE hereafter) (US 20160219641 A1).

Regarding claim 16, Ko-Nam-LI teaches, The method of claim 1.
	Ko-Nam-LI fails to explicitly teach,
further comprising: 
receiving a control signal in the second TTI, wherein the first UE determines a TTI bundle size from the control signal.
However, in the same field of endeavor, CHAE teaches,
receiving a control signal in the second TTI, wherein the first UE determines a TTI bundle size from the control signal (CHAE; if the TTI bundling is applied … Referring to FIG. 7, if a UE receives a UL grant (701, 702 and 703, respectively), UL transmission (i.e., PUSCH transmission) can be performed in one or more subframes (711, 712 and 713, respectively), Par. 0070; a D2D user equipment (UE) transceiving a D2D (device-to-device) signal … configured to receive a uplink grant and configured to perform uplink transmission in one or more subframes, Par. 0007). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ko-Nam-LI to include the use of TTI bundling as taught by CHAE in order to reduce overhead and increase signal reliability and coverage (CHAE; Par. 0021).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/S..C./Examiner, Art Unit 2416                                                                                                                                                                                                        
/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416